Process for the witness named in the application for a continuance was first applied for about *Page 363 
one year after the indictment was filed. This delay, unexplained, would obviously show a lack of diligence. In argument and in the brief, appellant explains the delay with the statement that for a long time the papers in the case were lost and that it was expected that they would be substituted, but they were unexpectedly discovered. If these matters were embraced in the bill of exceptions or the record otherwise showing that they were called to the attention of the trial court, they would be persuasive as meeting the delay. The alleged facts explaining the delay not being before this court in any authentic manner, their consideration is precluded. It is imperative that the court deal with the record as it finds it. It cannot base its decision upon matters coming into the record after the appeal is perfected.
The complaint of the failure of the court to prevent the reading to the jury of certain counts in the indictment is not shown by the bill of exceptions to have been error. The mere recital that certain objections were made is not equivalent to a certificate by the judge showing that the matters of which complaint is made took place. Quinney v. State, 86 Tex. Crim. 358. In the present bill, aside from the objections made, there is no certificate that there had been a previous trial or an abandonment of any count in the indictment.
The sheriff testified to finding a still and various other items constituting equipment for the manufacture of intoxicating liquor upon the premises of the appellant. One of the appellant's witnesses testified that the boiler exhibited to the jury was not a part of a still but was a wash boiler. The sheriff was cross-examined upon this point, and said it was not a wash boiler. In bill of exceptions No. 14 complaint is made of the refusal of the court to receive in evidence an advertisement describing an up-to-date and practical all-copper wash boiler and preserving steamer. We fail to discern the connection between this advertisement and the equipment described by the sheriff. The bill gives no information touching the source from which the advertisement comes or its connection with the transaction. Upon our examination of the statement of facts we have failed to perceive its relevancy.
The motion for rehearing is overruled.
Overruled. *Page 364